TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00365-CR







Aurelio Carrasco Borjon, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 48,674, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







PER CURIAM

This is an appeal from a judgment of conviction for engaging in organized criminal
activity.  Sentence was imposed on February 25, 1999.  There was a timely motion for new trial. 
The deadline for perfecting appeal was therefore May 26, 1999.  See Tex. R. App. P. 26.2(a)(2). 
Notice of appeal was filed on June 3, 1999.  No extension of time for filing notice of appeal was
requested.  See Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly
mailed to the district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b). 
Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner
other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   July 15, 1999

Do Not Publish